Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 09/30/2020 in which claims 1-20 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112            
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
	Claim 5 recites the claimed limitations of "... notifying the target mobile application...", however, there are insufficient prior antecedent basis for these limitations in the claims. 

For complete examination purposes, the Examiner will broadly address all of the above rejected claims in light of the overall concept of Applicant’s invention. Appropriate corrections are therefore required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

       
         Claims 1-15, 17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyman et al., (US 2014/0066101), (hereinafter, Lyman) in view of Menendez (US 2015/0281889), (hereinafter, Menendez).
					
Regarding claim 1, Lyman discloses a device-cloud collaboration method (= rules engine can be configured to manage and evaluate rules controlling how one or more mobile applications can be configured in various locations or other contextual situations (e.g., weather, time of day, time of the year, etc. . . ., see [0043 and 0017-18]), comprising:
 obtaining, by a cloud platform, spatial information of a plurality of target terminals communicatively connected to the cloud platform (= user 110/mobile device 115 can connect to network-based publication system 120 via clients 140 and configure and an account, see [0024-25]; and a user account on system 120 can allow the user to define specific location of interest for monitoring via geofence, see [0025]), wherein the spatial information includes first spatial information that indicates a location of a target terminal of the target terminals (= a user account on system 120 can allow the user to define specific location of interest for monitoring via geofence, see [0025]) tracking a spatial information change of each target terminal to obtain a spatial information change status of each target terminal (= one of the users 110 is in geographic proximity to the store, see [0025]; and network 120 can re-configure a mobile application based on entry into a child geofence, see [0026 and 0031]); and 
instructing, based on spatial information-based arbitration conditions preset for different mobile applications (= rules engine can be configured to manage and evaluate rules controlling how one or more mobile applications can be configured in various locations or other contextual situations (e.g., weather, time of day, time of the year, etc. . . ., see [0043 and 0017-18]; and a user account on system 120 can allow the user to define specific location of interest for monitoring via geofence, see [0025]) and the spatial information change status at least one of the target terminals to trigger subsequent operations related to the different mobile applications (= locations 620 represent chronologically captured location data from a mobile device, see [0049-50]; and if the system 402 determines that the mobile device 115 is within a physical location of interest, the network will select mobile application configuration corresponding to the physical location of interest and transmits the mobile application configuration to the mobile device 115, see [0056]), wherein the different mobile applications are installed on the target terminals, and wherein the different mobile applications need to obtain corresponding spatial information of the target terminals (= rules engine can be configured to manage and evaluate rules controlling how one or more mobile applications can be configured in various locations or other contextual situations, see [0036 and 0043]; and transmits the mobile application configuration to the mobile device, see 0056]).
Lyman explicitly fails to disclose the claimed limitations of: “different target mobile applications”.
However, Menendez, which is an analogous art equivalently discloses the claimed limitations of:
“different target mobile applications” (= computing device 102 may include three geofence-enabled applications, i.e, first application for retail store; second application for surroundings of a theater and third for sounding a restaurant, see [0067-68 and 0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Menendez with Lyman for the benefit of achieving a communication system that 
Regarding claim 2, as mentioned in claim 1, Lyman further discloses the device-cloud collaboration method according to claim 1, wherein instructing the at least one target terminal to trigger subsequent operations comprises instructing the target terminal to trigger a subsequent operating related to a target mobile application when the spatial information change status of the target terminal meets one of the spatial information-based arbitration conditions that is preset for the target mobile application, and wherein the target mobile application is installed on the target terminal (see, [0043 and 0017-18]).
Regarding claim 3, as mentioned in claim 1, Lyman further discloses the device-cloudcollaboration method, wherein tracking the spatial information change comprises obtaining a spatial information change increment of each target terminal by comparing the spatial information with spatial information of each target terminal obtained in a previous preset time interval (see, [0049 and 0056]).

Regarding claim 4, as mentioned in claim 1, Lyman further discloses the device-cloudcollaboration method, wherein tracking the spatial information change tracking a current (see, [0049 and 0056]).
Regarding claim 5, as mentioned in claim 1, Lyman further discloses the device-cloudcollaboration method, wherein instructing the at least one target terminal to trigger the subsequent operations comprises notifying the target mobile application of the spatial information change status of the target terminal, and wherein the target mobile application is installed on the target terminal (see, [0021, 043 and 0049]).
Regarding claim 6, as mentioned in claim 1, Lyman further discloses the device-cloudcollaboration method, wherein instructing the at least one target terminal to trigger the subsequent operations comprises: using the first spatial information of the target terminal as a variable query condition; triggering, when a query condition change meets a preset condition, a query for related information of the target mobile application; and pushing a query result to the target terminal corresponding to the target mobile application (see, [0057]).
Regarding claim 7, as mentioned in claim 1, Lyman further discloses the device-cloudcollaboration method, wherein instructing the at least one target terminal to trigger the subsequent operations comprises determining, based on preset data access permission, whether to allow the target terminal to perform an operation on or to access data for which the preset data access permission is granted (see, [0025, 0031 and 0035]).
Regarding claim 8, Lyman discloses terminal, comprising:
 a spatial information obtaining processor configured to obtain spatial information of the terminal, wherein the spatial information indicates a location of the terminal
 (= mobile device 115 monitoring its current location, see [0051]), wherein a target mobile application that is installed on the terminal needs to obtain the spatial information (= rules engine can be configured to manage and evaluate rules controlling how one or more mobile applications can be configured in various locations or other contextual situations (e.g., weather, time of day, time of the year, etc. . . ., see [0043, 0051 and 0017-18]);
 a spatial information change tracker, configured to track the spatial information to obtain a spatial information change status of the terminal (= one of the users 110 is in geographic proximity to the store, see [0025 and 0049]; and network 120 can re-configure a mobile application based on entry into a child geofence, see [0026 and 0031]); and
 a spatial information change arbitrator configured to instruct,
 based on spatial information-based arbitration conditions preset for different mobile applications (= rules engine can be configured to manage and evaluate rules controlling how one or more mobile applications can be configured in various locations or other contextual situations (e.g., weather, time of day, time of the year, etc. . . ., see [0043 and 0017-18]; and a user account on system 120 can allow the user to define specific location of interest for monitoring via geofence, see [0025]) and the spatial information change status, the target terminal to trigger subsequent operations related to the different mobile applications (= locations 620 represent chronologically captured location data from a mobile device, see [0049-50]; and if the system 402 determines that the mobile device 115 is within a physical location of interest, the network will select mobile application configuration corresponding to the physical location of interest and transmits the mobile application configuration to the mobile device 115, see [0056]).
Lyman explicitly fails to disclose the claimed limitations of: “different target mobile applications”.
However, Menendez, which is an analogous art equivalently discloses the claimed limitations of:
“different target mobile applications” (= computing device 102 may include three geofence-enabled applications, i.e, first application for retail store; second application for surroundings of a theater and third for sounding a restaurant, see [0067-68 and 0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Menendez with Lyman for the benefit of achieving a communication system that combines overlapping geofences associated with one or more geofence-enabled applications operating on the same computing device into a single blended geofence; and thereby result in reducing amount of data, location sensing and processing resources needed for one or more geofence-enabled applications to communicate with a geofence serve and improve battery life of the communicating device.Regarding claim 9, as mentioned in claim 8, Lyman discloses the terminal wherein the spatial information change arbitrator is configured to trigger a subsequent operation related to the target mobile application when the spatial information change status meets one of the spatial information-based arbitration conditions that is preset for the target mobile application (see, [0043 and 0017-18]).
Regarding claim 10, as mentioned in claim 8, Lyman discloses the terminal wherein the spatial information change tracker is configured to obtain a spatial information change increment of the terminal by comparing the spatial information with previous spatial information of the terminal obtained in a previous preset time interval to obtain a spatial information change increment of the terminal (see, [0049 and 0056]).

Regarding claim 11, as mentioned in claim 8, Lyman discloses the terminal wherein the spatial information change track is configured to track a current spatial information change of the terminal to obtain a location area of the terminal (see, [0049 and 0056]).
Regarding claim 12, as mentioned in claim 8, Lyman discloses that the terminal further comprising a push processor, wherein the spatial information change arbitrator is configured to determine, based on the spatial information-based arbitration conditions and the spatial information change status, whether to trigger the push processor, and wherein push processor is configured such that after being triggered by the spatial information change arbitrator, the push processor notifies the target mobile application (see, 0017 and 0051-53]).
Regarding claim 13, as mentioned in claim 8, Lyman discloses that the terminal further comprising a permission management module, and wherein the spatial information change arbitrator is configured to determine, based on the spatial information-based arbitration conditions and the spatial information change status, whether to trigger the permission manager (see, [0025, 0031 and 0035]).Regarding claim 14, Lyman discloses a cloud platform, comprising: a non-transitory readable storage medium configured to store a program; and a processor coupled to the non-transitory readable storage medium and configured to execute the program to:
 obtain spatial information of a plurality of target terminals communicatively connected to the cloud platform (= user 110/mobile device 115 can connect to network-based publication system 120 via clients 140 and configure and an account, see [0024-25]; and a user account on system 120 can allow the user to define specific location of interest for monitoring via geofence, see [0025]), wherein the spatial information includes first spatial information that indicates a location of a target terminal of the target terminal (= a user account on system 120 can allow the user to define specific location of interest for monitoring via geofence, see [0025]);
 track a spatial information change of each target terminal to obtain a spatial information change status of each target terminal(= one of the users 110 is in geographic proximity to the store, see [0025]; and network 120 can re-configure a mobile application based on entry into a child geofence, see [0026 and 0031]); and
 instruct, based on spatial information-based arbitration conditions preset for different mobile applications (= rules engine can be configured to manage and evaluate rules controlling how one or more mobile applications can be configured in various locations or other contextual situations (e.g., weather, time of day, time of the year, etc. . . ., see [0043 and 0017-18]; and a user account on system 120 can allow the user to define specific location of interest for monitoring via geofence, see [0025]) and the spatial information change status, at least one of the target terminals to trigger subsequent operations related to the different mobile applications (= locations 620 represent chronologically captured location data from a mobile device, see [0049-50]; and if the system 402 determines that the mobile device 115 is within a physical location of interest, the network will select mobile application configuration corresponding to the physical location of interest and transmits the mobile application configuration to the mobile device 115, see [0056]), wherein the different mobile applications are installed on the target terminals, and wherein the different mobile applications need to obtain corresponding spatial information of the target terminals (= rules engine can be configured to manage and evaluate rules controlling how one or more mobile applications can be configured in various locations or other contextual situations, see [0036 and 0043); and transmits the mobile application configuration to the mobile device, see 0056]).
Lyman explicitly fails to disclose the claimed limitations of: “different target mobile applications”.
However, Menendez, which is an analogous art equivalently discloses the claimed limitations of:
“different target mobile applications” (= computing device 102 may include three geofence-enabled applications, i.e, first application for retail store; second application for surroundings of a theater and third for sounding a restaurant, see [0067-68 and 0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Menendez with Lyman for the benefit of achieving a communication system that combines overlapping geofences associated with one or more geofence-enabled applications operating on the same computing device into a single blended geofence; and thereby result in reducing amount of data, location sensing and processing resources needed for one or more geofence-enabled applications to communicate with a geofence serve and improve battery life of the communicating device.

Regarding claim 15, as mentioned in claim 14, Lyman discloses the cloud platform wherein the processor triggers the subsequent operations related to the different mobile applications when the spatial information change status of the target terminal meets one of the spatial information-based arbitration conditions that is preset for the target mobile application (see, [0043 and 0017-18]).            Lyman explicitly fails to disclose the claimed limitations of: “different target mobile applications”.
However, Menendez, which is an analogous art equivalently discloses the claimed limitations of:
“different target mobile applications” (= computing device 102 may include three geofence-enabled applications, i.e, first application for retail store; second application for surroundings of a theater and third for sounding a restaurant, see [0067-68 and 0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Menendez with Lyman for the benefit of achieving a communication system that combines overlapping geofences associated with one or more geofence-enabled applications operating on the same computing device into a single blended geofence; and thereby result in reducing amount of data, location sensing and processing resources needed for one or more geofence-enabled applications to communicate with a geofence serve and improve battery life of the communicating device.

Regarding claim 17, as mentioned in claim 4, Lyman further discloses that the device-cloud collaboration method further comprising: determining, for each different mobile application, whether the spatial information change status of the target terminal meets one of the spatial information-based arbitration conditions that is preset for the target mobile application; and determining, for each different mobile application, whether the location area of the target terminal is a location area preset for the target mobile (see, [0043 and 0017-18]).          Lyman explicitly fails to disclose the claimed limitations of: “different target mobile applications”.
However, Menendez, which is an analogous art equivalently discloses the claimed limitations of:
“different target mobile applications” (= computing device 102 may include three geofence-enabled applications, i.e, first application for retail store; second application for surroundings of a theater and third for sounding a restaurant, see [0067-68 and 0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Menendez with Lyman for the benefit of achieving a communication system that combines overlapping geofences associated with one or more geofence-enabled applications operating on the same computing device into a single blended geofence; and thereby result in reducing amount of data, location sensing and processing resources needed for one or more geofence-enabled applications to communicate with a geofence serve and improve battery life of the communicating device.

Regarding claim 19, as mentioned in claim 11, Lyman discloses the terminal wherein the spatial information change arbitrator is configured to determine, for each different mobile application, whether the location area of the terminal is a location area preset for the target mobile application (see, [0043 and 0017-18]).            Lyman explicitly fails to disclose the claimed limitations of: “different target mobile applications”.
However, Menendez, which is an analogous art equivalently discloses the claimed limitations of:
“different target mobile applications” (= computing device 102 may include three geofence-enabled applications, i.e, first application for retail store; second application for surroundings of a theater and third for sounding a restaurant, see [0067-68 and 0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Menendez with Lyman for the benefit of achieving a communication system that combines overlapping geofences associated with one or more geofence-enabled applications operating on the same computing device into a single blended geofence; and thereby result in reducing amount of data, location sensing and processing resources needed for one or more geofence-enabled applications to communicate with a geofence serve and improve battery life of the communicating device.

Regarding claim 20, as mentioned in claim 13, Lyman discloses the terminal wherein the permission manager is configured such that after being triggered by the spatial information change arbitrator, the permission manager determines, based on preset data access permission, whether to allow the terminal to perform an operation on or to access data for which the preset data access permission is granted (see, [0025, 0031 and 0035]).
Allowable Subject Matter
6.	Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                           CONCLUSION 
7.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.
      a.    Aflab et al.,(US 2012/0095979) teaches providing information to users based on context.
      b.    Aceves et al.,(US 2010/0041378) teaches system and method for automatically generating a user profile from location information.

 8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.